576 S.W.2d 35 (1978)
Don Michael BATEY, Petitioner,
v.
DREVER & ASSOCIATES PROFESSIONAL PERSONNEL SERVICE, Respondent.
No. B-8032.
Supreme Court of Texas.
December 20, 1978.
Rehearing Denied January 17, 1979.
*36 Roger H. Broach, Woodlands, for petitioner.
Grubb & Morris, John K. Grubb, Houston, for respondent.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Drever & Associates Professional Personnel Service sought a temporary injunction forbidding Don Michael Batey from competing which was alleged to be a breach of his employment contract. The trial court denied the injunction, but the court of civil appeals reversed that judgment and remanded the cause with an instruction that the trial court issue an order temporarily enjoining Batey. 572 S.W.2d 30.
We agree with the decision of the court of civil appeals in its order that the trial court issue its temporary injunction. That part of the decision, however, which orders that the temporary injunction operate for a period of one year from the date Mr. Batey left his employment with Drever & Associates has the force of a permanent injunction and is in conflict with this court's opinion in Texas Foundries, Inc. v. International Moulders & Foundry Workers' Union, 151 Tex. 239, 248 S.W.2d 460 (1952).
Pursuant to Rule 483, Texas Rules of Civil Procedure, the application for writ of error is granted, and without hearing argument, the judgment of the court of civil appeals is reformed so that the trial court is ordered to grant its temporary injunction to be operative until the cause is finally heard on the merits or until further orders of the trial court. As reformed, the judgment of the court of civil appeals is affirmed.